 

Exhibit 10.3

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

EIGHTH AMENDMENT TO LEASE

 

(Norwegian Cruise Line – Airport Corporate Center)

 

THIS EIGHTH AMENDMENT TO LEASE (“Amendment”) is dated effective and for
identification purposes as of January 28, 2015 (the “Effective Date”), and is
made by and between SPUS7 MIAMI ACC, LP, a Delaware limited partnership
(“Landlord”), and NCL (BAHAMAS) LTD., a Bermuda company, d/b/a Norwegian Cruise
Line (“Tenant”).

 

RECITALS:

 

WHEREAS, Landlord’s predecessor-in-interest (Hines REIT Airport Corporate Center
LLC) and Tenant entered into that certain Lease Agreement dated December 1, 2006
(“Original Lease”), as amended by that certain First Amendment to Lease dated
December 1, 2006, Second Amendment to Lease dated March 20, 2007, Third
Amendment to Lease dated July 31, 2007, letter agreement dated August 1, 2007,
Fourth Amendment to Lease dated December 10, 2007, Fifth Amendment to Lease
dated February 2, 2010, Sixth Amendment dated April 1, 2012, and Seventh
Amendment dated June 29, 2012 (collectively, the “Lease”), pertaining to the
premises currently comprised of a total of approximately 205,798 rentable square
feet of space (of which 125,806 rentable square feet of space are located in
7665 Corporate Center Drive, Miami, Florida (“Building 11”), and 72,925 rentable
square feet of space are located in 7650 Corporate Center Drive, Miami, Florida
(“Building 10”) (collectively, the “Original Office Premises”) and 7,067
rentable square feet are located in 7245 Corporate Center Drive, Miami, Florida
(“Building 3”) (“the Warehouse Premises”). The Original Office Premises and the
Warehouse Premises are collectively referred to herein as the “Total Premises”;
and

 

WHEREAS, Landlord and Tenant desire to enter into this Amendment to expand the
Total Premises, extend the Lease Term, and provide for certain other matters as
more fully set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.

 

1.          Definitions. The capitalized terms used herein shall have the same
definitions as set forth in the Lease, unless otherwise defined herein.

 

2.          Remeasurement. Landlord remeasured the Project and the Original
Office Premises, and the parties agree that effective on the Extension
Commencement Date, as defined below, the Rentable Area of the Project shall be
deemed to contain 1,050,761 rentable square feet of space, and the Original
Office Premises shall be deemed to contain approximately 206,078 rentable square
feet of space. Except as set forth in Section 5(c) below, the measurements
contained herein shall be the final agreement of the parties. Notwithstanding
the foregoing, the parties acknowledge that there shall be no charges or other
rental adjustments applicable to the period prior to the Extension Commencement
Date as a result of the foregoing remeasurement.

 

3.          Extension. The parties hereby acknowledge and agree that the Lease
Term for the Total

 

 

 

 

 

Premises expires on January 31, 2023. However, Landlord and Tenant desire to
extend the Lease Term for the Original Office Premises only, on the terms and
conditions set forth herein. Accordingly, subject to the terms and conditions
set forth in this Amendment, the Lease Term for the Original Office Premises is
hereby extended for an additional period of sixty (60) months (“Extension
Term”), commencing on February 1, 2023 (“Extension Commencement Date”), and
expiring on January 31, 2028 (“Extension Expiration Date”). The parties hereby
acknowledge and agree that the Extension Term does not constitute a “Renewal
Term” as such term is defined in Section 10.2 of the Lease. Accordingly, Tenant
shall have two (2) options to renew the Lease Term beyond the Extension Term
pursuant to Section 10.2 of the Lease. Except as otherwise specifically stated
herein, Tenant hereby accepts the Leased Premises (as hereinafter defined) in
its present “as-is” condition.

 

4.          Base Rental for the Original Office Premises. During the Extension
Term, Tenant shall pay to Landlord Base Rental for the Original Office Premises
in full and without offset or demand except as otherwise set forth in the Lease,
provided that such Base Rental shall be payable in monthly installments as
follows:

 

Dates   Rate/RSF/yr.     Monthly Installment 02/01/23 – 01/31/24   $ [*]   $ [*]
02/01/24 – 01/31/25   $ [*]   $ [*] 02/01/25 – 01/31/26   $ [*]   $ [*] 02/01/26
– 01/31/27   $ [*]   $ [*] 02/01/27 – 01/31/28   $ [*]   $ [*]

 

Except as otherwise set forth herein, Base Rental shall be payable pursuant to
Article 2 of the Original Lease. During the Extension Term, Tenant shall
continue to pay any and all Rental, including, without limitation, Tenant's
Percentage Share of Tenant’s Additional Rent and other amounts due and payable
under the Lease.

 

5.            Expansion.

 

(a)          Expansion Premises. The term “Expansion Premises” is hereby defined
to be and to mean, subject to Section 5(c) hereof, the entirety of the second
(2nd) and third (3rd) floors of 7300 Corporate Center Drive, Miami, Florida
(“Building 8”), and Suite 301 in Building 10, consisting of approximately 70,296
total rentable square feet of space (which is the final agreement of the parties
and not subject to adjustment), as outlined on Exhibit A, attached hereto and
incorporated herein by this reference. The Expansion Premises shall be delivered
in the following manner:

 

Space  RSF   Estimated Delivery Date          2nd Floor of Building 8 (except
Suite 203):   28,904   May 1, 2015 (or 5 days after the current tenant vacates)
          Suite 203 of Building 8:   2,019   August 1, 2015 (or 5 days after the
current tenant vacates)           3rd Floor of Building 8 (except for Suites
301, 302, 305, 311, 312):   13,367   May 1, 2015 (or 5 days after the current
tenant vacates)

 

2

 

 

Suite 302 of Building 8:   1,777   December 31, 2015 (or 5 days after the
current tenant vacates)           Suite 305 of Building 8:   2,028   December
31, 2015 (or 5 days after the current tenant vacates)           Suites 301, 311
and 312 of Building 8:   17,767   December 31, 2015 (or 5 days after the current
tenant vacates)           Suite 301 of Building 10:   4,434   May 1, 2015

 

Promptly following delivery of any portion of the Expansion Premises, the
parties shall execute and deliver to one another a Confirmation of Lease Terms
confirming such date substantially in the form attached hereto as Exhibit C,
each being an “Actual Delivery Date”.

 

(b)          Notwithstanding the Estimated Delivery Dates set forth above,
Landlord shall use commercially reasonable efforts to cause all third party
tenants currently occupying any portion of the Expansion Premises to relocate
(or such third party leases to be terminated) prior to May 1, 2015. Landlord
represents and warrants that, except with respect to Suites 301, 311 and 312
totaling 17,767 rentable square feet (the "Encumbered Expansion Premises"), no
third party tenants currently leasing any portion of the Expansion Premises have
any rights to renew or otherwise extend such leases beyond the Estimated
Delivery Dates set forth above.

 

(c)          If the third party tenant (or its successors or assigns) currently
occupying the Encumbered Expansion Premises exercises its renewal option on the
Encumbered Expansion Premises and Landlord is therefore unable to deliver the
Encumbered Expansion Premises by the Estimated Delivery Date therefor, Landlord
agrees that alternate space within Building 8 (the "Alternate Space") shall be
substituted for the Encumbered Expansion Premises and shall satisfy all of the
following conditions:

 

(i):        the total rentable square footage of the Alternate Space shall be on
the same floor of Building 8 and in no more than two (2) non-contiguous portions
of such floor; and

 

(ii)         the total portion of the Expansion Premises within Building 8 shall
not be less than 65,300 rentable square feet, nor greater than 68,000 rentable
square feet; and

 

(iii)        the Alternate Space shall be delivered to Tenant on or prior to
May 1, 2015; and

 

(iv)       the Expansion Premises shall be adjusted to reflect the rentable
square footage of the Alternate Space; and

 

(v)          Base Rental, Tenant's Percentage Share of Additional Rent, the Per
Square Foot Allowance Amount (as defined in Exhibit B) and all other amounts set
forth in the Lease, as hereby amended, which are a function of the rentable
square footage of the Expansion Premises shall be adjusted accordingly. Upon
final determination of the location

 

3

 

 

of the Alternate Space, the parties shall execute an amendment to the Lease
pursuant to which the location of the Expansion Premises in Building 8 as set
forth on Exhibit A shall be revised to reflect the Alternate Space (and shall
incorporate any other conforming changes to the Lease agreed to by the parties).

 

(vi)        Landlord shall promptly notify Tenant, in writing, upon Landlord's
receipt of written notice from the third party tenant of the exercise of the
renewal option on the Encumbered Expansion Premises.

 

(d)          Expansion Commencement Date. The term “Expansion Commencement Date”
with respect to each portion of the Expansion Premises shall mean the date which
is four (4) months after Landlord delivers possession of each portion of the
Expansion Premises to Tenant. Effective as of each applicable Expansion
Commencement Date, the defined term “Leased Premises” under the Lease shall
include the Original Office Premises and the applicable portion of the Expansion
Premises. Additionally, effective as of the first Actual Delivery Date of any
Expansion Premises within Building 8, the defined term “Buildings” under the
Lease shall include Building 8.

 

(e)          Expansion Term. The term “Expansion Term” is hereby defined to be
and to mean that period of time commencing on the applicable Expansion
Commencement Date and expiring on the Extension Expiration Date.

 

(f)          Acceptance. Effective on each applicable Expansion Commencement
Date, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord,
on the terms and conditions set forth in the Lease and herein, that portion of
the Expansion Premises. Tenant shall accept the Expansion Premises in its
present “as is” condition as of the Effective Date of this Amendment. Tenant
shall install the work set forth in the Work Letter, attached hereto as Exhibit
B and incorporated herein by this reference.

 

(g)          Notwithstanding anything herein to the contrary, if, in order for
Tenant to receive a building permit for Tenant Improvements (as defined in
Exhibit B) or a certificate of occupancy or completion for the Tenant
Improvements, any portion of the existing building systems located outside of
and serving any portion of the Expansion Premises or any portion of the existing
common areas located on any floors containing any portion of the Expansion
Premises are required by applicable governmental authority, to be made compliant
with the currently applicable building code or fire code or applicable
requirements of the Americans with Disabilities Act (“ADA”), then Landlord
agrees that it is Landlord’s responsibility, at its cost, to perform the
necessary work to make said portion of the existing building systems and/or
existing common areas compliant; however, Tenant acknowledges and agrees that
Landlord is only responsible for the building systems up to the point of common
connection for the floor on which the applicable portion of the Expansion
Premises are located and under no circumstances shall Landlord be required to
upgrade restrooms on either the second or third floors of Building 8 to meet ADA
requirements.

 

4

 

 

6.          Base Rental for Expansion Premises. During the Expansion Term,
Tenant shall pay to Landlord Base Rental for the Expansion Premises, which shall
be payable in monthly installments as follows:

 

EXPANSION PREMISES

 



Dates   Annual Rate/RSF     Monthly Installment   Expansion Commencement Date -
Month 12*   $ [*]     $ [*] ** Month 13 – Month 24   $ [*]     $ [*]   Month 25
– Month 36   $ [*]     $ [*]   Month 37 – Month 48   $ [*]     $ [*]   Month 49
– Month 60   $ [*]     $ [*]   Month 61 – Month 72   $ [*]     $ [*]   Month 73
– Month 84   $ [*]     $ [*]   Month 85 – Month 96   $ [*]     $ [*]   Month 97
– Month 108   $ [*]     $ [*]   Month 109 – Month 120   $ [*]     $ [*]   Month
121 – Extension Expiration Date   (01/31/28)***   $ [*]     $ [*]  

 

* Notwithstanding the foregoing, Tenant shall receive twelve (12) full calendar
months of abated Base Rental for each portion of the Expansion Premises
commencing on the applicable Expansion Commencement Date. If any applicable
Expansion Commencement Date is other than the first day of a calendar month,
then the first and last months of the applicable abatement period shall be
prorated. Such abatement shall apply solely to payment of the monthly
installments of Base Rental and shall not be applicable to any other charges,
expenses or costs payable by Tenant under the Lease or this Amendment,
including, without limitation, Tenant’s obligation to pay Additional Rent and
its utilities. In the event that Tenant defaults under the terms and conditions
of the Lease or this Amendment beyond any applicable notice and cure period
resulting in the loss of Tenant’s right to possess the Premises, Landlord shall
have a claim for the unamortized portion of all conditionally abated rental
(without limitation and in addition to any and all other rights and remedies
available to Landlord provided herein or at law and in equity).

 

**The total monthly installment will fluctuate based on the Actual Delivery Date
of each portion of the Expansion Premises.

 

***If the Extension Expiration Date is after Month 132, the Annual Rate/RSF
shall continue to increase by [*] per year; provided, however, in no event shall
the Extension Expiration Date for any portion of the Original Office Premises or
the Expansion Premises be later than January 31, 2028.

 

Except as otherwise expressly set forth herein, Base Rental shall be payable
pursuant to the terms and conditions of Article 2 of the Original Lease. Tenant
shall be solely liable for any and all tax on rental.

 

7.          Tenant's Percentage Share.   Beginning on the Expansion Commencement
Date of each applicable portion of the Expansion Premises, Tenant's Percentage
Share, as defined in Section 2.3(c) of the Original Lease, shall be increased
based upon an amount determined by (a) the fraction, the numerator of which is
the total number of Rentable Square Feet then leased by Tenant in Building 8,
and the denominator of which is the greater of (i) ninety-five percent (95%) of
the total Rentable Square Feet in Building 8; or (ii) the total Rentable Square
feet in Building 8 actually leased or occupied by tenants; and (b) the fraction,
the numerator of which is the total number of Rentable Square Feet then leased
by Tenant in Building 10, and the

 

5

 

 

 

denominator of which is the greater of (i) ninety-five percent (95%) of the
total Rentable Square Feet in Building 10; or (ii) the total Rentable Square
feet in Building 10 actually leased or occupied by tenants. For avoidance of
doubt, Tenant's Percentage Share shall be determined separately for each
Building.

 

8.          Tenant's Parking Spaces for Building 8 and Building 10. Commencing
as of the applicable Expansion Commencement Dates, Tenant shall receive four (4)
parking spaces per 1,000 rentable square feet of space Tenant leases in Building
8 with twenty percent (20%) of such spaces being located in the covered portion
of the parking garage adjacent to Building 8. However, since Tenant’s use
requires five (5) parking spaces per 1,000 rentable square feet of space in
Building 8, the difference shall be supplied by Landlord to Tenant at a location
within the Project to be determined by Landlord; provided, however, Landlord
shall have the right to relocate any of such additional parking spaces upon not
less than thirty (30) days prior written notice to Tenant, and in no event shall
there be any relocation of any or all of such additional spaces more than two
(2) times per year. In no event shall Tenant be charged any rent or other fees
for Parking Permits with respect to the parking garage adjacent to Building 8;
provided, however, Tenant will pay the Building standard charge for any
additional or replacement access cards requested by Tenant for such garage.
Commencing on the Expansion Commencement Date for Suite 301 of Building 10,
Tenant shall also receive an additional eighteen (18) Parking Permits for the
Building 10 parking garage, at no additional cost to Tenant.

 

9.          Signs. In addition to the signage rights set forth in Section 3.3(b)
(i) and (ii) of the Original Lease which shall also be applicable to Building 8,
commencing on the Effective Date, Tenant shall have the non-exclusive right to
install and maintain in a first class manner one (1) exterior sign at the top of
one (1) side of Building 8 (the “Building 8 Façade Sign”) as well as one (1)
panel on both sides of the existing monument sign (the “Building 8 Monument
Sign”). All costs associated with the fabrication, installation, maintenance,
removal and replacement of the Building 8 Façade Sign and the Building 8
Monument Sign shall be the sole responsibility of Tenant. Tenant shall maintain
such signage in good condition and repair. Tenant shall remove such signage and
repair any damage caused thereby, at its sole cost and expense, upon the
expiration or sooner termination of the Lease. The color, content, size and
other specifications of any such signage shall be in accordance with the terms
and conditions of the Lease, and shall be subject to Landlord's prior approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Further, Tenant shall ensure that all signage complies with any and all
applicable local zoning codes and building regulations. Tenant's Building 8
Façade Sign right set forth herein shall expire and shall thereafter be void
(and Tenant shall promptly remove such sign and restore the Building to the
condition that existed before installation) if at any time following the latest
applicable Expansion Commencement Date, Tenant does not occupy at least 65,300
rentable square feet in Building 8. In no event shall Landlord grant any signage
rights for signs on the exterior sides or on top of Building 8 showing the name
of a cruise line in direct competition with Tenant and identified on Exhibit D.

 

Landlord shall be responsible for the costs associated with the installation of
Building 8 standard directory signage in Building 8’s main lobby. Tenant shall
be responsible for the costs of Tenant’s suite entry signage; however, the cost
for such suite entry signage may be deducted from Tenant’s Total Allowance.

 

10.         Generator and UPS System. Prior to the first Actual Delivery Date
for any portion of the Expansion Premises located in Building 8, Landlord, at
its sole cost and expense, shall upgrade the existing 1,125 KVA stand-by
generator associated with Building 8 (the “Building 8 Generator”) in such a
manner which will provide back-up electrical power to the Expansion Premises
located in Building 8 on a

 

6

 

 

 

24 hour per day, 7 days per week basis. Tenant shall thereafter, at its sole
cost and expense, have the right to connect to the Building 8 Generator to
provide such back-up electrical power to the Expansion Premises in Building 8.
All terms and conditions set forth in Section 9.6 of the Original Lease shall be
applicable to the Building 8 Generator.

 

In addition, Tenant shall have the right, at Tenant’s sole cost and expense, to
install a UPS system using funds from Tenant’s Allowance.

 

11.         Building 10 One-Time Right of Offer.

 

(a)          Offer Space. If, at any time during the Lease Term, after the
expiration of one hundred eighty (180) days following the first applicable
Expansion Commencement Date, any space in Building 10 becomes “available for
lease”, Landlord shall give Tenant written notice (“Building 10 Offer Space
Notice”) of such event. Such notice shall identify the location, configuration
and size of the space (“Building 10 Offer Space”), as well as the applicable
business terms under which Landlord is willing to lease such space (such as
duration, commencement date, concessions, base rent, and additional rent).
Within ten (10) business days after the date the Building 10 Offer Space Notice
is given to Tenant, the time of giving of such notice to be of the essence of
this Section, Tenant shall give Landlord written notice (“Building 10 Offer
Acceptance Notice”) of its election to lease the entire Building 10 Offer Space.
Space shall not be considered “available for lease” if it is leased by another
tenant or is subject to an expansion option or prior right held by another
tenant, or if the existing tenant of such space desires to renew or extend its
lease.

 

(b)          Amendment. After receipt of any such Building 10 Offer Acceptance
Notice, Landlord and Tenant shall enter into an amendment to the Lease
acceptable to Landlord and Tenant to amend the Lease pursuant to the terms and
conditions of the Building 10 Offer Space Notice. Except as set forth in the
Building 10 Offer Space Notice, the terms and conditions of the Lease as they
apply to the Premises shall govern Tenant’s lease of the Building 10 Offer
Space.

 

(c)          Failure to Exercise. In the event that Tenant fails to exercise its
right as aforesaid within ten (10) business days of the date the Building 10
Offer Space Notice is given to Tenant or, in the event Tenant shall have
exercised its right and Tenant shall not have executed an amendment of the Lease
as aforesaid within ten (10) business days from the date the Tenant is given
such an Amendment, Tenant shall, be deemed to have waived its right under this
Section unless Landlord desires to lease such Building 10 Offer Space at a Net
Effective Rental Rate (hereinafter defined) less than ninety-five percent (95%)
of the Net Effective Rental Rate offered to Tenant in the related Building 10
Offer Space Notice. If Landlord desires to lease such space at a Net Effective
Rental Rate less than ninety-five percent (95%) of the Net Effective Rental Rate
offered to Tenant, then such space shall again be offered to Tenant by a new
Building 10 Offer Space Notice hereunder on such lower terms. As used herein,
the term “Net Effective Rental Rate” shall mean the net rental rate payable to
Landlord under a lease net of all tenant inducements (e.g., tenant improvement
allowances, rental abatements, moving allowances), with the cost of such tenant
inducements, together with interest thereon at a rate of ten percent (10%) per
annum, amortized over the term of such Lease.

 

(d)          Subordination. Tenant’s right of offer granted hereunder shall be
subordinate to any and all existing rights or interests conferred to other
tenants for all or any portion of the Building 10

 

7

 

 

 

Offer Space, as contained in any lease, or otherwise, in effect on the date of
execution of this Amendment including, without limitation options or rights
regarding renewal, extension or expansion.

 

(e)          Not Transferable. Tenant acknowledges and agrees that any right of
offer granted herein shall be deemed personal to Tenant and if Tenant subleases,
assigns or otherwise transfers any interests under the Lease prior to the
exercise of any right of offer granted under this Section, such right shall
lapse and be of no further force or effect, except for a transfer to an
Affiliate or Successor (as such terms are defined in the Original Lease).

 

(f)          No Default. Tenant shall be deemed to have waived its rights under
this Section in the event that Tenant is in default under the Lease beyond any
applicable notice and grace period as of the date of either the Building 10
Offer Space Notice or Building 10 Offer Acceptance Notice.

 

12.         Building 8 Right of Offer.

 

(a)          Offer Space. If, at any time during the Lease Term, after the
expiration of one hundred eighty (180) days following the first applicable
Expansion Commencement Date, any space that is located on the first (1st) or
fourth (4th) floors of Building 8, becomes “available for lease”, Landlord shall
give Tenant written notice (“Building 8 Offer Space Notice”) of such event. Such
notice shall identify the location, configuration and size of the space
(“Building 8 Offer Space”), as well as the applicable business terms under which
Landlord is willing to lease such space (such as duration, commencement date,
concessions, base rent, and additional rent). Within ten (10) business days
after the date the Building 8 Offer Space Notice is given to Tenant, the time of
giving of such notice to be of the essence of this Section, Tenant shall give
Landlord written notice (“Building 8 Offer Acceptance Notice”) of its election
to lease the entire Building 8 Offer Space. Space shall not be considered
“available for lease” if it is leased by another tenant or is subject to an
expansion option or prior right held by another tenant, or if the existing
tenant of such space desires to renew or extend its lease.

 

(b)          Amendment. After receipt of any such Building 8 Offer Acceptance
Notice, Landlord and Tenant shall enter into an amendment to the Lease
acceptable to Landlord and Tenant to amend the Lease pursuant to the terms and
conditions of the Building 8 Offer Space Notice. Except as set forth in the
Building 8 Offer Space Notice, the terms and conditions of the Lease as they
apply to the Leased Premises, shall govern Tenant’s lease of the Building 8
Offer Space. Notwithstanding the foregoing to the contrary, the Base Rental
amount for the Building 8 Offer Space shall be as set forth in the Lease, as
hereby amended, and any allowance for the Building 8 Offer Space shall be
pro-rated for the remainder of the Lease Term.

 

(c)          Failure to Exercise. In the event that Tenant fails to exercise its
right as aforesaid within ten (10) business days of the date the Building 8
Offer Space Notice is given to Tenant or, in the event Tenant shall have
exercised its right and Tenant shall not have executed an amendment of the Lease
as aforesaid within ten (10) business days from the date the Tenant is given
such an Amendment, Tenant shall be deemed to have waived its right under this
Section for a period of one hundred eighty (180) days beginning on the
expiration of the applicable ten (10) business day period. Except for such
waiver, Tenant’s rights under this Section are continuous and, therefore, if the
lease in favor of a third party of the Building 8 Offer Space expires or
otherwise terminates, and Landlord desires to accept an Offer to lease such
Building 8 Offer Space after the expiration of the above-referenced one hundred
eighty (180) day period, Landlord shall again give Tenant notice of its right to
lease such Offer Space.

 

8

 

 

(d)          Subordination. Tenant’s right of offer granted hereunder shall be
subordinate to any and all existing rights or interests conferred to other
tenants for all or any portion of the Building 8 Offer Space, as contained in
any lease, or otherwise, in effect on the date of execution of this Amendment
including, without limitation options or rights regarding renewal, extension or
expansion.

 

(e)          Not Transferable. Tenant acknowledges and agrees that any right of
offer granted herein shall be deemed personal to Tenant and if Tenant subleases,
assigns or otherwise transfers any interests under the Lease prior to the
exercise of any right of offer granted under this Section, such right shall
lapse and be of no further force or effect, except for a transfer to an
Affiliate or Successor (as such terms are defined in the Original Lease).

 

(f)          No Default. Tenant shall be deemed to have waived its rights under
this Section in the event that Tenant is in default under the Lease beyond any
applicable notice and grace period as of the date of either the Building 8 Offer
Space Notice or Building 8 Offer Acceptance Notice.

 

13.         Brokers. Tenant hereby represents and warrants to Landlord that
Tenant has not dealt with any real estate brokers or leasing agents, except
Flagler Brokerage and Management Services, LLC, in association with Travers
Realty Corporation, d/b/a Travers Cresa, who represent Tenant, and Landlord
hereby represents and warrants to Tenant that CBRE, Inc., is the sole real
estate broker or leasing agent representing Landlord (collectively the
“Brokers”). Landlord and Tenant hereby agree to indemnify and to hold each other
harmless against any loss, expense, or liability with respect to any claims for
commissions or brokerage fees arising from or out of any breach of the foregoing
representation and warranty. Landlord shall pay all brokerage commissions due to
the Brokers pursuant to a separate agreement.

 

14.         Energy and Environmental Initiatives. Tenant shall cooperate with
Landlord in any programs in which Landlord may elect to participate relating to
the Building’s (i) energy efficiency, management, and conservation; (ii) water
conservation and management; (iii) environmental standards and efficiency; (iv)
recycling and reduction programs; and/or (v) safety, which participation may
include, without limitation, the Leadership in Energy and Environmental Design
(LEED) program and related Green Building Rating System promoted by the U.S.
Green Building Council, as well as the Energy Star program promoted by the U.S.
Environmental Protection Agency and the U.S. Department of Energy. To the extent
that compliance with this Section is not required by law, Tenant shall not be
required to incur any material costs for complying with this Section; provided,
however, costs may be included in Operating Expenses to the extent allowable
under Exhibit F of the Original Lease.

 

15.         Satellite Dish. In addition to the four (4) satellite dishes,
antennae and other communication equipment on the roofs of the Buildings, Tenant
shall have the right to install one (1) satellite dish, antenna and other
communication equipment on the roof of Building 8 in accordance with the terms
of Section 1.4 of the Lease.

 

9

 

 

16.         Notices.   Landlord's notice address under the Lease is hereby
amended to be as follows:

 

CBRE, Inc.

7300 Corporate Center Drive, Suite 100

Miami, Florida 33126

Attn: General Manager

 

With a copy of all notices going to:      SPUS7 Miami ACC, LP,

c/o CBRE Global Investors

515 South Flower Street, Suite 3100

Los Angeles, CA 90071

Attn: Director of Asset Management

 

17.         Miscellaneous. With the exception of those matters set forth in this
Amendment, Tenant's leasing of the Leased Premises (including the Expansion
Premises set forth herein) shall be subject to all terms, covenants and
conditions of the Lease. In the event of any express conflict or inconsistency
between the terms of this Amendment and the terms of the Lease, the terms of
this Amendment shall control and govern. Except as expressly modified by this
Amendment, all other terms and conditions of the Lease are hereby ratified and
affirmed. This Amendment may be executed in any number of counterparts, and
delivery of any counterpart to the other party may occur by electronic or
facsimile transmission; each such counterpart shall be deemed an original
instrument, but all such counterparts together shall constitute one agreement.
An executed Amendment containing the signatures (whether original, faxed or
electronic) of all the parties, in any number of counterparts, is binding on the
parties. The “Effective Date” of this Amendment will be the date on which the
last party shall have executed and delivered a fully executed Amendment to the
other party. The parties acknowledge that the Lease is a valid and enforceable
agreement and that neither party has any demands, claims (matured or unmatured),
losses, rights of set off or deduction asserted or assertable against the other
party in any manner relating to the Lease, or arising in connection with the
Leased Premises or the Project.

 

[Remainder of Page Intentionally Left Blank]

 

10

 

 

IN WITNESS WHEREOF, the foregoing Amendment to Lease is dated effective as of
the date and year first written above.

 

WITNESS:         LANDLORD:               SPUS7 MIAMI ACC, LP,       a Delaware
limited partnership By: /s/ Signature Illegible     Name: Illegible   By: /s/
Claudia Walraven       Name: Claudia Walraven By: /s/ Signature Illegible  
Title: Assistant Vice President Name: Illegible   Date:             By: /s/
Signature Illegible       Name: Illegible   By: /s/ Phillip G. Hench       Name:
Phillip G. Hench By: /s/ Signature Illegible   Title: Vice President Name:
Illegible   Date:           WITNESS:   TENANT:               NCL (BAHAMAS) LTD.,
      a Bermuda company, d/b/a Norwegian Cruise Line By: /s/ Lincoln M. Vidal  
  Name: Lincoln M. Vidal             By: /s/ Wendy Beck       Name: Wendy Beck
By: /s/ Daniel S. Farkas   Title: Executive Vice President & Chief Financial
Officer Name: Daniel S. Farkas   Date: January 27, 2015

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor under the original Guaranty of Lease dated November
27, 2006 (the “Guaranty”), does hereby consent to the foregoing Amendment.
Guarantor acknowledges and agrees that the Guaranty is in full force and effect
and shall continue to apply to the Lease, as amended by this Amendment.

 

NCL CORPORATION LTD.,   a Bermuda company       By: /s/ Daniel S. Farkas   Name:
Daniel S. Farkas   Title: Senior Vice President & General Counsel  

 

11

 

 

EXHIBIT A

 

EXPANSION PREMISES

 

[pg12.jpg] 

 



1

 

 

[pg13.jpg] 



 

2

 

 

EXHIBIT B

 

WORK LETTER

 

This is the Work Letter referred to in and specifically made a part of the
Amendment to which this Exhibit B is annexed, covering the entire Leased
Premises, including the Expansion Premises, as more particularly described in
the Amendment. Landlord and Tenant agree as follows:

 

1.            Defined Terms. The following defined terms shall have the meaning
set forth below and, unless provided to the contrary herein, the remaining
defined terms shall have the meaning set forth in the Lease, as amended:

 

Landlord's Representative:   Suzanne Russo of CBRE, Inc.  Landlord has
designated Landlord's Representative as its sole representative with respect to
the matters set forth in this Work Letter, who shall have full authority and
responsibility to act on behalf of Landlord as required in this Work
Letter.  Landlord shall not change Landlord's Representative except upon prior
written notice to Tenant. Tenant acknowledges that neither Tenant's architect
nor any contractor engaged by Tenant is Landlord's agent and neither entity has
authority to enter into agreements on Landlord's behalf or otherwise bind
Landlord.       Tenant's Representative:   George Chesney of Norwegian Cruise
Line, or such other person as may be designated in writing by Tenant. Tenant has
designated Tenant's Representative as its representative with respect to the
matters set forth in this Work Letter, who shall have full authority and
responsibility to act on behalf of Tenant as required in this Work
Letter.  Tenant shall not change Tenant's Representative except upon prior
written notice to Landlord.       Allowance:   [*] per rentable square foot of
the Expansion Premises (the "Per Square foot Allowance Amount") plus a fixed
amount of [*] (the "Fixed Allowance").  Up to [*] of the Allowance may be used
towards Tenant’s soft costs (including, but not limited to, furniture fixtures,
equipment and Base Rental) and a maximum of [*] of the amount set forth above
for soft costs may be used towards the existing rental obligation of Tenant (or
its affiliate) at Westside Plaza II.  All of the Allowance must be used on or
before the later of: (i) November 30, 2016; or (ii) twelve (12) months following
the latest Actual Delivery Date.         Additional Allowance:   An additional
[*] which Additional Allowance may only be used within the first year of the
Extension Term.  Up to [*] of the Additional Allowance may be used towards
Tenant’s soft costs (including, but not limited to, furniture fixtures,
equipment and Base Rental and a maximum of [*] of the amount set forth above for
soft costs can be used towards the existing rental obligation of Tenant (or its
affiliate) at Westside Plaza II).  The Allowance and the Additional Allowance
are collectively referred to herein as the “Total Allowance”.

 

 

 

 

Construction Management Fee:   $50,000.00       General Contractor:   City
Construction Group (which is hereby approved by Landlord), or such other general
contractor approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

2.          Landlord’s Work. Subject to Section 5(g) of the Amendment, Tenant
accepts the Expansion Premises in its current “AS IS” condition and acknowledges
that Landlord shall have no obligation to do any work in or on the Expansion
Premises to render it ready for Tenant's use or occupancy.

 

3.          Tenant Improvements. The “Tenant Improvements” shall mean the
interior walls, partitions, doors, door hardware, wall coverings, wall base,
counters, lighting fixtures, electrical and telephone wiring, cabling for
computers, electrical outlets, ceilings, floor and window coverings, that
portion of the HVAC system located within any portion of the Expansion Premises,
that portion of the fire sprinklers system located within any portion of the
Leased Premises (including the Expansion Premises), and other items of general
applicability that Tenant desires to be installed in the interior of the
Expansion Premises. Tenant shall promptly commence and diligently prosecute to
full completion Tenant Improvements in accordance with the Drawings (defined
below). The parties agree that no demolition work or other Tenant Improvements
shall be commenced within the Expansion Premises until such time as Tenant has
provided to Landlord copies of the building permits required to be obtained from
all applicable governmental authorities. All materials, work, installations,
equipment and decorations of any nature whatsoever brought on or installed in
the Expansion Premises before the applicable Expansion Commencement Date or
during the Expansion Term shall be at Tenant's risk, and neither Landlord nor
any party acting on Landlord's behalf shall be responsible for any damage
thereto or loss or destruction thereof due to any reason or cause whatsoever,
excluding by reason of Landlord's negligence or willful or criminal misconduct.
Notwithstanding anything set forth in this Amendment to the contrary, Tenant
shall have the right, in its sole discretion, to apply all or any portion of the
Total Allowance to performing Alterations (as defined in and pursuant to Section
5(e) of the Original Lease) to the Original Office Premises.

 

4.          Drawings. Tenant shall engage and pay for the services of a licensed
architect to prepare a space layout, drawings and specifications for all Tenant
Improvements (the “Drawings”), which architect shall be subject to Landlord's
approval, not to be unreasonably withheld, conditioned or delayed (the
“Architect”). Tenant shall devote such time in consultation with the Architect
as shall be necessary to enable the Architect to develop complete and detailed
architectural, mechanical and engineering drawings and specifications, as
necessary, for the construction of Tenant Improvements, showing thereon all
Tenant Improvements. Tenant hereby acknowledges and agrees that it is Tenant's
sole and exclusive responsibility to cause the Premises and the Drawings to
comply with all applicable laws, including the Americans with Disabilities Act
and other ordinances, orders, rules, regulations and requirements of all
governmental authorities having jurisdiction thereof.

 

5.          Landlord's Approval.  On or before the applicable Time Limit set
forth below, Tenant shall submit to Landlord an electronic PDF copy, electronic
CAD copy and hard copy of the complete and final Drawings for Tenant
Improvements. The Drawings shall be subject to the approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. If Landlord
should disapprove such Drawings, Landlord shall specify to Tenant, in writing,
the reasons for its disapproval and Tenant shall cause the same to be revised to
meet the Landlord and Tenant's mutual reasonable satisfaction and shall

 

2

 

 

resubmit the same to Landlord, as so revised, on or before the applicable Time
Limit set forth below.

 

6.            Changes. Tenant may request reasonable changes in the Drawings;
provided, however, that (a) no change shall be made to the Drawings without
Landlord's Representative's prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed; (b) no such request shall effect
any structural change in the Building or otherwise render any portion of the
Expansion Premises or the building within which such portion is situated in
violation of applicable laws; (c) Tenant shall pay any additional costs required
to implement such change, including, without limitation, architecture and other
consultant fees, and increases in construction costs; and (d) such requests
shall constitute an agreement by Tenant to any delay in completion caused by
Landlord's reviewing, and processing such change. If Tenant requests or causes
any change, addition or deletion to the Premises to be necessary after approval
of the Drawings, a request for the change shall be submitted to Landlord's
Representative, accompanied by revised plans prepared by the Architect, all at
Tenant's sole expense.

 

7.            Tenant's Contractors.  It is understood and agreed by the parties
that, as hereinafter set forth, Tenant has elected to retain a general
contractor and arrange for the construction and installation of Tenant
Improvements itself in a good and workmanlike manner by contractors and
subcontractors”. On or before the applicable Time Limit set forth below, Tenant
shall submit to Landlord the names of the general contractor, electrical,
ventilation, plumbing and heating subcontractors (hereinafter “Major
Subcontractors”), as applicable, for Landlord's approval, which approval shall
not be unreasonably withheld, conditioned or delayed. If Landlord shall reject
any Major Subcontractor, Landlord shall advise Tenant, in writing, of the
reason(s) and Tenant shall choose another Major Subcontractor. Along with
Tenant's notice of its Major Subcontractors, Tenant shall notify Landlord of its
estimate of the total costs for Tenant Improvements.

 

8.            Tenant's Construction of Tenant Improvements.

 

(a)          Payment; Liens. Tenant shall promptly pay any and all costs and
expenses in connection with or arising out of the performance of Tenant
Improvements and shall furnish to Landlord evidence of such payment upon
request. In the event any lien is filed against the building within which any
Tenant Improvements are performed by Tenant as set forth herein, or against
Tenant's leasehold interest therein, the provisions of Article 5(g) of the
Original Lease shall apply.

 

(b)          Indemnity. Tenant shall indemnify, defend (with counsel reasonably
satisfactory to Landlord and Tenant) and hold Landlord harmless from and against
any and all suits, claims, actions, loss, cost or expense (including claims for
workers' compensation, attorneys' fees and costs) based on personal injury,
property damage or contract claims (including, but not limited to claims for
breach of warranty) arising from Tenant Improvements. Tenant shall repair or
replace (or, at Landlord's election, reimburse Landlord for the commercially
reasonable cost of repairing or replacing) any portion of the building within
which any Tenant Improvements are performed by Tenant as set forth herein, or
item of Landlord's equipment or any of Landlord's real or personal property
damaged, lost or destroyed by Tenant's contractors during construction of Tenant
Improvements.

 

(c)          Contractors. The Major Subcontractors employed by Tenant and any
subcontractors thereof shall be (i) duly licensed in the state in which the
Premises are located, and (ii) except as otherwise approved herein, subject to
Landlord's prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. On or before ten (10) business days prior to
the

 

3

 

 

commencement of any construction activity in the applicable portion of the
Expansion Premises or any portion of the Original Office Premises, Tenant and
Tenant's contractors shall obtain and provide Landlord with certificates
evidencing Workers' Compensation, public liability and property damage insurance
in amounts and forms and with companies reasonably satisfactory to Landlord. If
Landlord should disapprove such insurance, Landlord shall specify to Tenant the
reasons for its disapproval within five (5) business days after delivery of such
certificates. Tenant's agreement with its contractors shall require such
contractors to provide daily clean up of the construction area to the extent
such clean up is necessitated by the construction of Tenant Improvements, and to
take reasonable steps to minimize interference with other tenants' use and
occupancy of the Building. Nothing contained herein shall make or constitute
Tenant as the agent of Landlord. Tenant and Tenant's contractors shall comply
with any other reasonable rules, regulations or requirements that Landlord may
impose. Notwithstanding anything to the contrary, Tenant’s contractors shall not
be charged for the use of parking, utilities, elevators use or security costs.
To the extent reasonably required by Tenant during construction of Tenant
Improvements, Landlord shall use commercially reasonable efforts to provide
Tenant with space for a storage container, the exact location and size of which
shall be subject to Landlord’s reasonable approval and discretion. Tenant shall
be responsible to ensure that the storage container satisfies all applicable
laws. The storage container may only be used for temporarily storing building
materials or equipment which will be incorporated into the Expansion Premises.
All of the foregoing shall be maintained by Tenant in a neat and orderly manner
and shall not affect other tenants in the Project. Tenant shall be solely
responsible for all costs in connection with the foregoing and the same shall
only be in place for a reasonable period of time as necessary to facilitate the
Tenant Improvements.

 

(d)          Use of Common Areas. During the construction period and
installation of fixtures period, Tenant shall be allowed to use, at no cost to
Tenant, a freight elevator for the purpose of hoisting materials, equipment and
personnel to the Premises. Also during the construction period, Tenant shall
ensure that the Building and all common areas and the Expansion Premises are
kept in a clean and safe condition at all times. Further, all construction
activities shall be conducted so as to use reasonable efforts to minimize
interference with the use and occupancy of the Building by the tenants thereof.
Such entry shall be deemed to be under all the terms, covenants, provisions and
conditions of the Lease, as amended.

 

(e)          Coordination. All work performed by Tenant shall be coordinated
with Landlord’s Representative. Tenant shall use commercially reasonable efforts
to timely notify and invite Landlord’s Representative to construction meetings
(with contractors, engineers, architects and others), and supply all
documentation reasonably requested by Landlord’s Representative.

 

(f)          Assumption of Risk. All materials, work, installations, equipment
and decorations of any nature whatsoever brought on or installed in the Premises
pursuant to the provisions of this Work Letter before the commencement of the
Term or throughout the Term shall be at Tenant's risk, and neither Landlord nor
any party acting on Landlord's behalf shall be responsible for any damage
thereto or loss or destruction thereof due to any reason or cause whatsoever,
excluding by reason of Landlord or such other party's gross negligence or
willful or criminal misconduct.

 

4

 

 

9.          Time Limits. The following maximum time limits and periods shall be
allowed for the indicated matters:

 

Action   Time Limit       Tenant submits Drawings to Landlord for review and
approval.   On or before 60 days after the date of mutual execution of this
Amendment.       Landlord notifies Tenant and the Architect of its approval of
the Drawings with any required changes in detail.   On or before 10 business
days after the date of Landlord's receipt of the Drawings.       Tenant notifies
Landlord of its selection of major subcontractors.   On or before 60 days after
the date of mutual execution of this Amendment.       Landlord
approves/disapproves Tenant's major subcontractors.   On or before 7 business
days after the date of Landlord's receipt of the list of major subcontractors.  
    If applicable, Landlord and Tenant mutually approve the final revised list
of major subcontractors.   On or before 3 business days after the date of
Landlord's receipt of a revised list of major subcontractors.       If
applicable, Landlord and Tenant mutually approve the final revised Drawings.  
On or before 5 business days after the date of Landlord's receipt of revised
Drawings.       Tenant submits Drawings for building permit, if applicable.   On
or after the date Tenant and Landlord mutually approve the final, revised
Drawings.       Tenant allowed access to the applicable portion of the Expansion
Premises to commence Construction of Tenant Improvements   After providing
copies of the building permit(s) and the contractors meeting all of Landlord’s
insurance requirements.

 

Except as may be otherwise specifically provided for herein, in all instances
where either Tenant's or Landlord's approval is required, if no written notice
of disapproval is given within the applicable Time Limit, at the end of such
period the applicable party shall be deemed to have given its approval and the
next succeeding time period shall commence. Any delay in any of the foregoing
dates (including any “re-do”, continuation or abatement of any item due to
Tenant's or Landlord's disapproval thereof) shall automatically delay all
subsequent deadlines by a like amount of time.

 

10.         Total Allowance.  Landlord shall contribute to the costs and
expenses of all costs for the planning and design of Tenant Improvements,
including all permits, licenses and construction fees and constructing Tenant
Work in an amount not to exceed the Total Allowance. If the final costs for
Tenant Improvements

 

5

 

 

exceed Total Allowance, Tenant shall be responsible for such excess costs. If
the total cost of performing Tenant Improvements is less than the Total
Allowance, portions of the Allowance and the Additional Allowance may be used
towards Tenant's soft costs and existing lease obligations at Westside Plaza II
in accordance with Section 1 of this Work Letter. Landlord shall pay the Total
Allowance to Tenant consistent with the terms and conditions of this Section.
After Tenant Improvements are complete (as provided under Section 11 hereof),
Tenant may submit to Landlord a request in writing (the “Final Draw Request”)
for the Total Allowance which request shall include: (a) “as-built“ drawings
showing all of Tenant Improvements, (b) a detailed breakdown of Tenant's final
and total construction costs, together with receipted invoices showing payment
thereof, (c) a certified, written statement from the Architect that all of
Tenant Improvements has been completed in accordance with the Drawings, (d) all
required AIA forms, supporting final lien waivers, and releases executed by the
Architect, General Contractor, the Major Subcontractors and all subcontractors
and suppliers in connection with Tenant Improvements, (e) a copy of a
certificate of occupancy or amended certificate of occupancy required with
respect to the Expansion Premises, if applicable, together with all licenses,
certificates, permits and other government authorizations necessary in
connection with Tenant Improvements and the operation of Tenant's business from
the Expansion Premises, and (f) proof reasonably satisfactory to Landlord that
Tenant has complied with all of the conditions set forth in this Work Letter and
has satisfactorily completed Tenant Improvements”. Upon Landlord's receipt and
approval of the Final Draw Request, Landlord shall pay the balance of the Total
Allowance less the Construction Management Fee. Payment by Landlord shall be
made within thirty (30) days, unless Landlord notifies Tenant, in writing, of
its rejection (and the reasons therefor) of any or all of the Final Draw
Request. To the extent Landlord does not so reject any portion of said Final
Draw Request, Landlord shall timely pay the Final Draw Request. Notwithstanding
the foregoing to the contrary, but subject to Section 1 of this Work Letter,
Landlord will pay the amount of the Total Allowance to Tenant in progress
payments (not more often than monthly) after the applicable Actual Delivery
Dates. Such progress payments will be made not later than 30 days after receipt
by Landlord from Tenant of copies of Tenant’s invoices from its Architect or
General Contractor together with a certificate from Tenant indicating that the
work to which such invoices relate has been substantially completed and/or the
materials to which such invoices relate have been installed in, or delivered to,
the applicable portion of the Expansion Premises or the Original Office
Premises. Such progress payments will be made payable to Tenant and will be for
the undisputed amount of the submitted invoices, less a 10% retainage (which
shall not be released until such time as Landlord has received the Final Draw
Request). As a condition precedent to Landlord’s issuing any such progress
payment subsequent to the first such progress payment, Tenant will deliver to
Landlord an original lien waiver from its general contractor waiving any claim
for a mechanic’s or materialman’s lien with respect to the labor and materials
reflected in the invoices submitted for the immediately preceding progress
payment.

 

11.         Substantial Completion. Tenant Improvements shall be deemed
substantially complete when all work called for by the Drawings has been
finished and the applicable portion of the Expansion Premises or the Original
Office Premises is ready to be used and occupied by Tenant, even though minor
items may remain to be installed, finished or corrected (“Substantial Completion
Date” or the “Date of Substantial Completion”). Tenant shall cause the
contractors to diligently complete any items of work not completed when the
applicable portion of the Expansion Premises or the Original Office Premises are
substantially complete. Substantial completion shall have occurred
notwithstanding punch list items. Promptly after the Substantial Completion Date
for any portion of the Expansion Premises, the parties will execute an
instrument in the form attached hereto as Exhibit C, setting forth the
applicable Expansion Commencement Date, so that said date is certain and such
instrument, when executed, is hereby made a part of this Amendment and
incorporated herein by reference.

 

6

 

 

12.         No Representations or Warranties. Notwithstanding anything to the
contrary contained in the Lease, as amended, or herein, Landlord's participation
in the preparation of the Drawings, the cost estimates for Tenant and the
construction of Tenant Improvements shall not constitute any representation or
warranty, express or implied, that (i) the Drawings are in conformity with
applicable governmental codes, regulations or rules or (ii) Tenant Improvements,
if built in accordance with the Drawings, will be suitable for Tenant's intended
purpose. Landlord's obligations shall be to review the Drawings; and any
additional cost or expense required for the modification thereof to more
adequately meet Tenant's use, whether during or after construction thereof,
shall be borne entirely by Tenant.

 

7

 

 

EXHIBIT C

 

CONFIRMATION OF TERMS AND DATES

 

Re:Eighth Amendment to Lease (the “Amendment”) dated December 31, 2014, between
SPUS7 MIAMI ACC, LP, a Delaware limited partnership (“Landlord”), and NCL
(BAHAMAS) LTD., a Bermuda company, d/b/a Norwegian Cruise Line (“Tenant”) for
the premises located at 7300 Corporate Center Drive, Miami, Florida and 7650
Corporate Center Drive, Miami, Florida (“Expansion Premises”)

 

The undersigned, as Tenant, hereby confirms as of this _____ day of _________,
20____, the following:

 

1.           The Actual Delivery Date of each of the following portions of the
Expansion Premises is as follows:

 

Space   RSF   Actual Delivery Date 2nd Floor of Building 8, except Suite 203  
_______   ______________, 2015 Suite 203 of Building 8   _______  
______________, 2015 3rd Floor of Building 8 (except for Suites 301,        
302, 305, 311, 312)   _______   ______________, 2015 Suite 302 of Building 8  
_______   ______________, 2015 Suite 305 of Building 8   _______  
______________, 2015 Suites 301, 311 and 312 of Building 8         or Alternate
Space   _______   ______________, 2015 Suite 301 of Building 10   _______  
______________, 2015

 

2.          The Expiration Date is January 31, 2028.

 

3.          The schedule of Base Rental is:

 

Dates   Ann. Rate/RSF   Monthly Installment               __/__/__ - __/__/__  
$____________     $________________*   __/__/__ - __/__/__   $____________  
$________________   __/__/__ - __/__/__   $____________   $________________  
__/__/__ - __/__/__   $____________   $________________   __/__/__ - __/__/__  
$____________   $________________   __/__/__ - __/__/__   $____________  
$________________   __/__/__ - __/__/__   $____________   $________________  
__/__/__ - __/__/__   $____________   $________________   __/__/__ - __/__/__  
$____________   $________________   __/__/__ - __/__/__   $____________  
$________________   __/__/__ - __/__/__   $____________   $________________  
__/__/__ - __/__/__   $____________   $________________   __/__/__ - __/__/__  
$____________   $________________   __/__/__ - __/__/__   $____________  
$________________   __/__/__ - __/__/__   $____________   $________________  
__/__/__ - __/__/__   $____________   $________________  

 

 

 

 



__/__/__ - __/__/__   $____________   $________________   __/__/__ - __/__/__  
$____________   $________________   __/__/__ - __/__/__   $____________  
$________________   __/__/__ - __/__/__   $____________   $________________  
__/__/__ - __/__/__   $____________   $________________  

 

*Subject to the 12-full calendar month base rental abatement set forth in the
Amendment.

 

4.          Tenant has the right to use ____ parking spaces associated with the
Expansion Premises. Of which, _____ are located in the covered portion of the
parking garage adjacent to Building 8, _____ are uncovered parking spaces in the
parking lot associated with Building 8 and ____ are located at
____________________________________.

 

5.          All alterations and improvements required to be performed by
Landlord pursuant to the terms of the Amendment to prepare the Expansion
Premises for Tenant's initial occupancy have been satisfactorily completed.
There are no offsets or credits against Rent or other amounts owed by Tenant to
Landlord, except: ____________________________________________________. As of
the Effective Date, Landlord has fulfilled all of its obligations under the
Lease, as amended. The Lease, as amended, is in full force and effect and has
not been modified, altered, or amended. There are no defaults by Landlord.

 

  TENANT:   NCL (BAHAMAS) LTD.,   a Bermuda company, d/b/a Norwegian Cruise Line
          By:     Name:     Title:  

 

2

 

 

EXHIBIT D

 

1.Carnival Cruise Lines;

2.Royal Caribbean International;

3.MSC Cruises;

4.Viking Cruises;

5.Virgin Cruises or any cruise line owned or operated by the Virgin Group;

6.Disney Cruise Line; and

7.Any parent, affiliates, subsidiaries, successors, or brands of any of those
listed in items 1-6 above.

 

 

 